Sharon D. Mitchell, Attorney at Law SD Mitchell & Associates, PLC 57492 Onaga Trail ∙ Yucca Valley, California 92284 829 Harcourt Rd. ∙ Grosse Pointe Park, Michigan 48230 (248) 515-6035 (Phone) (248) 751-6030 (Facsimile) sharondmac2013@gmail.com *Admitted in Michigan 10 November 2016 Re:Kelvin Medical, Inc. Amendment No. 3 to Registration Statement on Form S-1 Filed October 13, 2016 File No. 333-212791 Dear Mr. Jones: We are in receipt of your correspondence dated November 4, 2016, and on behalf of Mr. William Mandel, President of Kelvin Medical, Inc., I would like to take this opportunity to respond to your comments in said correspondence and with regard to the above-referenced Form S-1 Registration Statement for Kelvin Medical. Products, page 21 1.We note your response to prior comment 6. Please provide us with support for the disclosure in the second paragraph of this section that the model of four times the cost of goods is “well supported.”Also, provide us with a copy of the report mention in the third paragraph in this section.In addition, explain why you believe that the retail price for the products on page 22 is reasonable. Response:We have revised our document to eliminate the costs of the products in this section. 2.We note your response to prior comment 7 and the new disclosure on page 25.Please file as an exhibit the consent of Blue Ocean Innovations Ltd. Response:We have revised our document to more accurately describe the testing process and have eliminated Blue Ocean Innovations Ltd. from our document. Mr. Thomas Jones Ms. Amanda Ravitz United States Securities And Exchange Commission Re:Kelvin Medical, Inc. 10 November 2016 Page 2 of 2 Thank you for your kind assistance regarding this matter.Should you have any questions, or need further information, please do not hesitate to contact me at any of the numbers listed above, or Mr. William Mandel at (530) 388-8706. With best regards, /s/Sharon D. Mitchell Sharon D. Mitchell / cc:Mr. William Mandel, President Kelvin Medical, Inc.
